By the Court.

Lumpkin J.
delivering the opinion.
We see no distinction between this case and the case of Neal vs. Rice. (11 Ga. Rep. 297.)
Whenever the Sheriff neglects to levy a fi. fa. until it is too late to make the money for the next Term of the Court to which it is returnable, and an injunction is granted, as in b oth of these cases, which has no merit in it, and on account of which the officer has not been prevented from collecting the fi. fa., there is no great hardship in compelling him to pay *438the money himself. In every such case, he has to rely upon the word of the defendant, whether the injunction be interposed or not. And we can well imagine, that a contrary rule might lead to collusive combinations between the debtor and the Sheriff. At any rate, the point has been decided; and we feel disposed to let it rest, until revised by paramount authority. ,
Judgment affirmed.